DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 14, in the reply filed on May 19, 2022 is acknowledged.

Claims 12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 19, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nederberg et al, US 2016/0311208.
Nederberg et al, US 2016/0311208, discloses a furan-based polyester (see abstract).  It is further taught by Nederberg et al that the polyester is derived from 2,5-furan dicarboxylic acid, a C2-12 aliphatic diol or polyol, and at least one of a polyalkylene ether glycol (see paragraphs 6-9), that the furan dicarboxylic acid has the structure depicted in paragraph 56, that suitable C2-12 aliphatic diols or polyols include propanediol, ethylene glycol and diethylene glycol (see paragraph 68), and that a suitable polyester is a copolymer of 1,3-propanediol, 2,5-furandicarboxylic acid, and terephthalic acid (see paragraphs 73 and 75-76), wherein the polyester has a number average molecular weight of 1,960-196,000 (see paragraph 77), per the requirements of the instant invention.  Specifically, note Examples 1-7.  Therefore, instant claims 1-11 and 14 are anticipated by Nederberg et al, US 2016/0311208.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed polyester, as the reference teaches each of the claimed monomers within the claimed proportions for the same utility.

Claims 1-11 and 14 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sahl et al, EP 3,360,911.
Sahl et al, EP 3,360,911, discloses a polyether-polyester copolymer comprising at least one polytetramethylene oxide segment, polyester segments, bridging elements of the structure -CO-R2-CO-, wherein R2 is an optionally substituted bivalent hydrocarbon residue consisting of 1-100 carbon atoms, and one or two end-caps of the formula R1-O-(C2-C4-O-)e, wherein R1 is an optionally substituted hydrocarbon residue and e is an integer of from 0-1,000 (see abstract and paragraph 16).  It is further taught by Sahl et al that the polyether segments are represented by formulae (I)-(Id) (see paragraphs 19-23), that the polyester segments are represented by formula (II), wherein R3 is ethylene and R2 is furan (see paragraphs 25-33), and that preferred end-caps have the formula depicted in paragraph 34, wherein R1 is methyl (see paragraphs 34-38), wherein the molecular weight of the copolymer is 5,000-50,000 (see paragraph 39), and wherein the polyether-polyester copolymer is used in compositions that further contain surfactants (see paragraph 71), per the requirements of the instant invention.  Specifically, note the Examples in Tables 1-4.  Therefore, instant claims 1-11 and 14 are anticipated by Sahl et al, EP 3,360,911.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed polyester, as the reference teaches each of the claimed monomers within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-21 of copending Application No. 17/057,844 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/057,844 claims a similar liquid detergent composition comprising a surfactant and a polyester containing two or more structural units of (a1), one or more structural units of (a2), one or two terminal groups of (a3), and one or more structural units of (a1’), wherein a1’ is 2,5-furandicarboxylic acid, and wherein the polyester has a molecular weight of 6,000-20,000 g/mol (see claims 1-13 and 16-21 of copending Application No. 17/057,844), as required in the instant claims.  Therefore, instant claims 1-11 and 14 are an obvious formulation in view of claims 1-13 and 16-21 of copending Application No. 17/057,844.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 12, 2022